Citation Nr: 1509256	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to July 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to an increased rating in excess of 30 percent for PTSD.

In a May 2011 rating decision, the RO granted a 50 percent disability rating for PTSD, effective July 13, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for PTSD remains before the Board.  

The Veteran canceled his request for a local formal hearing at the RO in lieu of a March 2011 informal conference with a Decision Review Officer (DRO).  He provided testimony before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing in November 2011.  A transcript is of record.  

Subsequently, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision, which granted a 70 percent evaluation for PTSD and remanded the issue of TDIU, was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the November 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In response, the Veteran requested that the March 2012 Board decision be vacated and he be afforded a new Board hearing.  Accordingly, in a June 2014 decision, the Board vacated its March 2012 decision.  The Veteran was afforded another Board hearing in November 2014 by the same VLJ and a transcript is of record.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issue of entitlement to service connection for a thyroid disorder has been raised by the record in a December 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's PTSD has manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood without total social impairment.

2.  The Veteran's service-connected PTSD renders him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in July 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

The RO also provided pre-adjudication VCAA notice by a letter dated in May 2012.  The Veteran was notified of the evidence needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in November 2009, April 2011, and May 2012.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate to for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his PTSD has worsened since his last examination nor does the evidence show that the PTSD underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2014).  

In March 2012, the Board remanded the Veteran's claim for a TDIU to provide the Veteran with a VA examination to determine whether his service-connected PTSD prevents him from obtaining gainful employment.  As the requested development has been completed, no further action to ensure compliance with the remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2011 and November 2014, the Veteran testified at Board hearings. The record reflects that the undersigned VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest 
the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

Under this criteria, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was granted service connection for PTSD in an unappealed April 2008 rating decision, where a 30 percent disability rating was assigned.  He submitted a claim for an increased rating for PTSD in July 2009 based on a worsening of symptomatology.  As new and material evidence was not submitted within one year of the April 2008 decision, the relevant focus for adjudicating the Veteran's claim is the period one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2011) (providing that new and material evidence received during the one year appeal period after a decision will cause that decision to be readjudicated).

Throughout the period on appeal, the Veteran demonstrated deficiencies in most areas of social and occupational functioning, including work-related functioning, family relations, and mood.  He has been diagnosed with PTSD as well as depressive disorder not otherwise specified.  His GAF scores have consistently been in the range of 48-60, which are indicative of moderate to serious symptoms.  He has endorsed symptoms of disturbed sleep, nightmares, hypervigilance, exaggerated startle reaction, anger, hostility, irritability, suicidal ideation, and social isolation which have interfered with his functioning to a significant degree.  

The Veteran received a VA examination in November 2009, where he endorsed, hypervigilance, intrusive thoughts of combat on a daily basis, and nightmares about three times per week.  He avoided crowds and any communication about war.  He described emotional detachment from others, less interest in activities, difficulty with concentration, and irritability.  The Veteran reported depression with low energy, low motivation, fatigue, and decreased feelings of hope and worth.  

Regarding work, the Veteran stated that in the last three years of his employment before his retirement in 2005, he had switched to the night shift because he was having so many problems getting along with people.  His difficulty concentrating was also affecting his performance.  Since then, he had not returned to work and he reported that his irritability and difficulty concentrating continued to worsen.  

He stated that he had a fairly good relationship with his wife of 47 years but reported that he could be irritable and withdrawn from her.  He had a fair relationship with two of his sons but had significant conflict with the third.  He also reported one close friend whom he would speak to about two-to-three times per month.  However, he also frequently had conflicts with this friend to the point that they would stop speaking to each other for a couple months.  The Veteran denied having any casual relationships and stated that he usually spent almost all of his time alone with the animals he raised.  He denied any other activities.  

The Veteran reported that he had last been physically aggressive with someone about three weeks prior to the examination.  The examiner noted that his mood was dysphoric, his affect was constricted, and his speech was irregular in rate and rhythm.  There was evidence of psychomotor agitation.  His memory was mildly impaired for immediate information and he was not able to concentrate well enough to spell "world" backwards.  His thought process, however, was logical, coherent, and devoid of any delusion.  

The examiner concluded that the Veteran's psychiatric symptoms, his social adaptability and interaction with others, his ability maintain employment, and his ability to perform job duties in a reliable, flexible, and efficient manner were considerably impaired.  A GAF score of 52 was assigned.  

The Veteran received a second VA examination in April 2011, where he endorsed sleep disturbance, nightmares twice per week, hypervigilance, exaggerated startle response, difficulty with loud noises, difficulty being in crowds, and daily intrusive thoughts, which he described as fairly constant.  He reported problems with anger and irritability, which had been more frequent and included verbal aggression.  He also stated that about four months prior to the examination, he grabbed his son.  

The Veteran reported that he did not like to be around other people, he did not have any close friends outside of his family, and he tended to be alone.  He reported the same history of difficulty while working his last job and stated that he had not been able to return to work.  He endorsed depressed mood, which lasted for several days up to a week at a time, and stated that he has had suicidal thoughts.  He reported significant anxiety and worry as well as having weekly panic attack symptoms.  The Veteran reported decreased memory for the last four-to-five years, which he felt was getting worse.  

The examiner found that the Veteran was demonstrating moderate to severe impairment in social and occupational functioning and assigned a GAF score of 50.  

The Veteran reported during the November 2011 Board hearing that he retired from work in 2006 due to his PTSD symptoms and his inability to get along with people at work.  He had not returned to work since.  He also reported isolating himself socially, even at times from his family members.  He stated that he preferred to be alone and retreated to his barn with his animals about three-to-four times per week.  The Veteran stated that he had significant memory impairment and frequently forgot the names of his extended family members.  He also stated that he had occasional lapses in judgment, irritability, suicidal ideation, crying spells, and panic attacks every two weeks.  

In May 2012, the Veteran underwent another VA examination to determine the severity of his service-connected PTSD.  The VA examiner reported that the Veteran had difficulty sleeping, nightmares, intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle, anger, irritability, felt detached from others, and had difficulty relating to others.  The Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  He was given a GAF score of 55.

The Veteran received VA mental health treatment throughout this appeal, where he consistently reported isolating behavior, trouble with memory and concentration, irritability, panic symptoms, and aggressive behavior.  His reports to his doctors and VA examiners as well as his statements in support of his appeal have been consistent.  He is competent to report such psychiatric symptoms and is found to be credible.  

The GAF scores assigned throughout this appeal have consistently ranged from 60 to 48, which is indicative of moderate to serious impairment in several areas such as work, family relations, judgment, and mood.  The Board acknowledges that he has at times been described with improved symptomatology.  He has also been assigned GAF scores higher than 60, including one score of 68 in February 2009 and a score of 63 in October 2009.  However, these scores above 60 were followed by decreased GAF scores and increased PTSD symptomatology, including during the November 2009 VA examination, where the examiner described considerable symptomatology and assigned a GAF score of 52.  
 
Therefore, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of mood, judgment, memory, concentration, and social functioning, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, a 100 percent rating contemplates total occupational and social impairment.  See Sellers, Mauerhan.  Although he has significant impairment in most areas of occupational and social functioning, the Veteran is not totally impaired.  Although the Veteran has struggled with social isolation, he reported that he has a generally good relationship with his wife, two of his sons, and his grandchildren.  He also has been able to maintain his farm and raise animals.  

The Veteran explained several times during the appeal that he has been able to perform all daily life functions, including attending to personal hygiene and handling his funds, and did not identify any other impairment in this area.  There was also no indication that his thought processes, insight, and judgment were seriously impaired.  Therefore, a 100 percent disability rating for PTSD is not warranted.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's psychiatric disability results in social and occupational impairment.  These are precisely the schedular criteria under which that disability is rated.  There is no indication of any factor outside the rating schedule.  Referral for extraschedular consideration is; therefore, not warranted.
III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for PTSD that is rated as 70 percent disabling.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).  

In May 2012, the Veteran underwent a VA examination to determine whether his service-connected PTSD prevented him from obtaining and maintaining gainful employment.  The VA examiner reported that the Veteran had difficulty sleeping, nightmares, intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle, anger, irritability, felt detached from others, and had difficulty relating to others.  The Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  He was given a GAF score of 55.  The VA examiner opined that the Veteran's diagnosis of PTSD alone did not render him unable to secure or maintain substantially gainful employment and that his mental health symptoms had improved with treatment. 

As stated above, the Veteran has been afforded multiple VA PTSD examinations.  He has endorsed symptoms of disturbed sleep, nightmares, hypervigilance, exaggerated startle reaction, anger, hostility, irritability, suicidal ideation, and social isolation which have interfered with his functioning to a significant degree.  The Veteran stated that in the last three years of his employment before his retirement in 2005, he had switched to the night shift because he was having so many problems getting along with people.  His difficulty concentrating was also affecting his work performance.  Since then, he had not returned to work and he reported that his irritability and difficulty concentrating continued to worsen.  At his November 2014 Board hearing, the Veteran testified that he was unable to volunteer some days at the veteran's museum because of his anxiety and that he had memory problems that required him to take notes and for his wife to help him.

The evidence shows that the Veteran's PTSD precludes him from maintaining substantially gainful employment.  His anxiety and irritability make it difficult for him to interact with other people and to meet his volunteer obligations at the veteran's museum on a regular basis.  Additionally, these PTSD symptoms led to the Veteran's reassignment to the night shift and eventual retirement.  Although, the May 2012  VA examiner found that the Veteran's PTSD alone did not render him unable to secure or maintain substantially gainful employment, the Board finds that the evidence taken as a whole, is in at least equipoise that the Veteran is entitled to a TDIU. 

In sum, the Board finds that Veteran's service connected PTSD precludes him for obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to an increased rating of 70 percent for PTSD is granted, subject to the regulations governing the award of monetary benefits. 

TDIU resulting from a service-connected disability is granted, subject to the regulations governing the award of monetary benefits. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


